Citation Nr: 1730222	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a 40% rating for degenerative disc disease (DDD) for the appellate period prior to February 23, 2013.

2. Entitlement to service connection for Hepatitis C.

3. Entitlement to service connection for an upper back disorder as secondary to degenerative disc disease (DDD) lumbar back.

4. Entitlement to service connection for upper extremity pain as secondary to a service connected right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 1990 and from January 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that in June 2010 the Veteran's representative clarified the appellate issues and was only appealing the issues as to service connection for Hepatitis C, service connection for upper back as secondary to degenerative disc disease, upper right elbow and shoulder pain as secondary to degenerative disc disease.  In addition, the representative indicated that the Veteran was satisfied with the 40% rating decision dated February 23, 2013.  However; the Veteran was seeking a 40% rating for his low back for the appellate period prior to that date.  Accordingly, the Board has characterized the issues as reflected on the title page. 

The issues of Hepatitis C, entitlement to service connection for an upper back disorder as secondary to degenerative disc disease (DDD), and entitlement to service connection for upper extremity pain as secondary to a service connected right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appellate period, the Veteran's lumbar spine disability is manifested by pain and limited range of motion with flare-ups during which his range of motion is markedly limited, equivalent to forward flexion of the thoracolumbar spine to 30 degrees or less, and his ability to sit, walk, and stand is impaired.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for the service-connected degenerative disc disability have been met throughout the appellate period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The Veteran maintains that his service-connected lumbar spine disability is more severely disabling than reflected in the ratings currently assigned.  In a June 2009 rating decision, the RO continued a 20 percent rating for a low back condition.  In a subsequent March 2013 rating decision, the RO granted an increase to a 40 percent rating for the lumbar spine, effective February 23, 2013, the date of the VA examination for the increased rating claim currently before the Board. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2016).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016)

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's thoracolumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, and has been evaluated based upon limitation of motion under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See id.  As pertinent to the present appeal, the General Rating Formula provides that:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id.  Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 40 percent rating under the General Rating Formula.  

The Board acknowledges that there is no range of motion testing on the February 2009 VA spine examination evidencing forward flexion of the thoracolumbar spine to 30 degrees or less.  See, e.g., February 2009 VA Spine Exam (reflecting forward flexion to 70 degrees).  Conversely, the February 2013 VA examination evidences the Veteran's forward flexion of the lumbar spine as 20 degrees.  See February 2013 VA C&P Examination.  Additionally, the Veteran's lumbar spine disability results in functional impairment including weakness, excess fatigability, and painful, limited motion.  See Id.  See also, October2010 Primary Care Note (reflecting the Veteran's chronic back pain as getting progressively worse).

Further, the Veteran's spinal disability is productive of flare-ups during which his range of motion is markedly limited, his ability to sit and stand is impaired, and he experiences muscle spasm and cramping.  See February 2009 VA C&P Examination (reporting the Veteran's sitting and standing time is limited due to discomfort; in addition the Veteran cannot walk more than 100 yards before he has to stop, due to back discomfort); April 2009 Primary Care Note (reflecting that the Veteran's back pain is aggravated by walking, bending, and crouching); February 2013 VA C&P Examination (noting the Veteran uses a cane, has trouble getting out of bed and chairs, and needs assistance bathing and dressing).  The Veteran is both competent and credible in reporting these symptoms.  Moreover, the February 2009 VA examination does not contain any information regarding the degree at which the Veteran's motion was limited by pain or the point at which pain began.

Accordingly, affording the Veteran the benefit of the doubt, the Board finds that, the results of the more recent exam to be reflective of the Veteran's symptoms throughout the entire appellate period.  Given the Veteran's functional impairment of the spine including as due to additional associated symptoms during flare-ups, the criteria for a 40 percent rating for his lumbar spine disability under the General Rating Formula are more nearly approximated for the period prior to February 23, 2013.  However, a higher rating is not warranted because the Veteran does not display ankylosis.  


ORDER

Entitlement to an evaluation of 40 percent, but no higher, for the entire appellate period is granted. 


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for Hepatitis C, entitlement to service connection for an upper back disorder as secondary to degenerative disc disease (DDD), and entitlement to service connection for upper extremely pain as secondary to a service connected right wrist disability, is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Board finds that a new VA examination is required to address the likelihood that the Veteran's currently diagnosed upper back disorder is caused or aggravated by his service-connected degenerative disc disease.  In this regard, the Board finds that the February 2009 VA examination report and opinion did not adequately address the issue of aggravation, as required by the Court of Appeals for Veterans' Claims (Court).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310 (b). 

In the February 2009 VA examination, the examiner simply opined that the Veteran's upper back disorder was "likely unrelated to his" service connected degenerative disc disease.  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  Thus, the Board finds that the February 2009 examination report is not adequate for the purpose of making a decision on these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The February 2009 VA C&P Examination, was also not able to find any pathology connecting the Veteran's shoulder and elbow pain to his wrist.  See February 2009 VA C&P Examination.  However, subsequent treatment records reflect the Veteran's numbness of the right upper extremity.  See July 2007 Pain Reassessment Note.  In light of these records reflecting a distinct pathology separate and apart of radiating pain, the Board finds that reexamination is warranted to identify the nature and etiology of any disability affecting the Veteran's right shoulder and elbow.  See, too, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).

Medical treatment records establish that the Veteran was diagnosed with Hepatitis C in the 1990s.  See June 2016 History of Present Illness (noting the Veteran was diagnosed with Hepatitis in the 1990s); December 1999 Primary Care Outpatient Note (reflecting the Veteran as having a positive diagnosis for hepatitis).  In addition, the Veteran has stated that he was diagnosed with Hepatitis while undergoing care at the Army Hospital in Ft. Lewis, WA in the 1990s.  See January 2006 Statement in Support of Claim (Reporting that the Veteran was diagnosed with Hepatitis C in February 1996).  As these records are pertinent to this claim they should be located and associated with the records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain concerning his claims of entitlement to service connection for a Hepatitis, upper back disability, and elbow and shoulder pain disability. 

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.  Special attention is directed to Hepatitis related records at the Ft. Lewis Madigan Army Hospital during the 1990s.

2.  Thereafter, schedule the Veteran for a Hepatitis C, upper back, and a shoulder and elbow VA examination, conducted by appropriate examiner.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete medical, social, and occupational history pertinent to the Veteran's claimed condition, and examining the Veteran, the examiner must render an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether the Veteran's Hepatitis C disorder manifested within one year of service separation; and 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's upper back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether upper back manifested within one year of service separation, or could be compensatory secondary to his degenerative disc disease; and

(c)  The etiology of the Veteran's shoulder and elbow pain.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's shoulder and elbow pain had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether manifested within one year of service separation, or could be compensatory secondary to his right wrist disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In providing this opinion, the examiner should consider and address the following:

*  The Veteran's competent account of experiencing that he has never shared needles and had sex outside of his first marriage;

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms related to his disorders, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


